 Case 5:21-cv-00319-WFJ-PRL Document 3 Filed 08/04/21 Page 1 of 1 PageID 13




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

CALVIN JAMES,

      Plaintiff,

v.                                                    Case No: 5:21-cv-319-WFJ-PRL

FCC COLEMAN- USP I

      Defendants.
___________________________________

                                        ORDER

      Plaintiff initiated this action on June 14, 2021 by filing a pro se Civil Rights

Complaint (Doc. 1). As of the date of this Order, Plaintiff has not filed a motion to

proceed in forma pauperis, paid the filing fee, or requested an extension of time in which

to do so.

      ACCORDINGLY, it is hereby

      ORDERED:

      1.     This case is DISMISSED without prejudice.

      2.     The Clerk of Court is directed to enter judgment accordingly, terminate

any pending motions, and close this file.

      DONE and ORDERED in Tampa, Florida on August 4, 2021.




Copies furnished to: Pro Se Party
